                      Case 1:75-cv-03073-LAP Document 692 Filed 04/15/21 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                      CHLARENS ORSLAND
Corporation Counsel                             100 CHURCH STREET                                 Phone: (212) 356-2086
                                                NEW YORK, NY 10007
                                                                                             E-mail:corsland@law.nyc.gov


                                                                     April 15, 2021



        BY ECF
        Hon. Loretta A. Preska
        United States District Court
        Southern District of New York
        United States Courthouse
        500 Pearl Street,
        New York, N.Y. 10007

                          Re: Benjamin v. Brann
                              75 Civ. 3073 (LAP)
                              Deft’s Request to Adjourn Status Letter re: Heat Trial

        Dear Judge Preska:

                       On behalf of the defendants in the above captioned action, I write to request a one
        week extension of time--from April 16, 2016 to April 23, 2016--to respond to the Court’s order
        dated March 26, 2021 (ECF No. 691), which directed the parties to “confer and inform the
        Court…of their views on the bench trial conducted by Judge Baer in May 2014 on which he did
        not rule.” Plaintiffs’ counsel does not object to this application.

                       The parties met last week and spoke with Your Honor’s law clerk to clarify a few
        matters. Plaintiffs’ counsel timely provided me with their version of the letter this week.
        However, my response requires some further consideration and vetting, as I feel it important to
        update the record based on new proposed changes to the Board of Correction’s Minimum
        Standards affecting the Department of Correction’s punitive segregation policies. The public
        comment period is ending tomorrow and the vote is scheduled for May 13, 2020. I believe a few
        additional days are necessary to ensure a proper presentation of our position, and plan on
        providing my draft to Plaintiffs’ counsel next Wednesday, leaving counsel two days for any edits
        or additions they may need.

                        Therefore, Defendants respectfully request that the submission date for the joint
        status letter be adjourned from April 16, 2021 to April 23, 2021. No prior application has been
        made for the relief requested.
       Case 1:75-cv-03073-LAP Document 692 Filed 04/15/21 Page 2 of 2




            We appreciate the Court’s attention to this matter.

                                                         Respectfully yours,



                                                         /s/
                                                         Chlarens Orsland
                                                         Assistant Corporation Counsel


cc:   Veronica Vela, Esq.
      Robert Quackenbush, Esq.
      David Billingsley, Esq.
      The Legal Aid Society
      Via ECF




                                            -2-
